Title: To John Adams from Oliver Wolcott, Jr., 24 July 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir.
Treasury Department July 24. 1799.

By this Mail, I shall have the honour to transmit a Report respecting John Fitzgerald Esqr. Collector of Alexandria—if the President shall see proper to make a new appointment, I take the liberty to recommend Charles Simms Esquire, who is, I presume well known to the President.—The Attorney General is of opinion that Colo. Simms is the most suitable character—He is a Gentleman of eminence at the Bar, & in all respects a man of influence and respectability.—
Mr. Scott is, I believe, a very good man, but not equal in age and standing with the community, to Colo Simms.—I know nothing to the disadvantage of Mr. Porter; his pretensions are not however strongly supported by those whom I conceive to be the best judges of the qualifications requisite for the office.
I have the honour to be / very respectfully, Sir, / your mo. obedt. servt.
            
            Oliv: Wolcott
          